Order entered July 30, 1932, modified by granting leave to renew, and as so modified affirmed, with ten dollars costs and disbursements to the respondent. Order entered September 23, 1932, reversed and motion granted opening default and permitting defendant’s answer filed to stand as the answer to the complaint, upon payment, however, of all costs to date, including ten dollars costs and disbursements on the appeal from the order entered July 30, 1932, and ten dollars costs and disbursements of this appeal. All concur.